100 N.Y.2d 638 (2003)
DONNA M. PASCARELLA, as Administrator of the Estate of JEAN M. HUDSON, Deceased, Respondent,
v.
MICHAEL J. CARLOTTA, Appellant.
Court of Appeals of the State of New York.
Submitted August 4, 2003.
Decided October 30, 2003.
Motion, insofar as it seeks leave to appeal from the order of the Appellate Division that affirmed Supreme Court's order denying appellant's motion to vacate, dismissed upon the ground that such order does not finally determine the action within the meaning of the Constitution; motion for leave to appeal otherwise denied.